DETAILED ACTION
This communication is response to the application filed 01/20/2021. Claims 1-30 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 3, 11, 13, 21, 26, and 27, the term “timing advance wrap-around between the UE and the base station” in the claims is a unclear and thus renders the claim indefinite. The term is unclear and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the scope of the subject of the claims unclear, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claims 2, 4-10, 12, 14-20, 22-25, and 28-30, they are also rejected since they depends on rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, 11-13, 15, 17-19, 21, 22, 24-27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO WO 2020/034564 to ZTE Corporation (hereafter ZTE), see IDS dated 08/25/2021.

Regarding claim 1, ZTE discloses a method of wireless communication performed by a user equipment (ULE) (see ZTE, Fig 3 and Fig 7), comprising: 
receiving, from a base station, initial timing advance information in a msg2 communication of a four-step random access channel (RACH) procedure based at least in part on a subcarrier spacing in a cell associated with the base station (see ZTE, Fig 3 and Fig 7; ¶ 0038: Msg2 can include                         
                            
                                
                                    T
                                    A
                                
                                
                                    f
                                    i
                                    n
                                    e
                                
                            
                        
                     that can be the residual time advance amount of                         
                            
                                
                                    T
                                    A
                                
                                
                                    r
                                    o
                                    u
                                    g
                                    h
                                
                            
                        
                     and can be determined by the base station using random access preamble received in Msg1; ¶ 0031: The traditional method of increasing the random access preamble and its CP length is greatly limited because the length of the random access preamble sequence is limited by the subcarrier spacing of the random access signal; ¶ 0037: UE and base station performing four-step random access); 
transmitting, to the base station, a msg3 communication with an initial timing advance that is based at least in part on the initial timing advance information (see ZTE, Fig 7; ¶ 0038: the UE may transmit a third message Msg3 using physical uplink shared channel (PUSCH) scheduled by Msg2, where the Msg3 can include                         
                            
                                
                                    T
                                    A
                                
                                
                                    r
                                    o
                                    u
                                    g
                                    h
                                
                            
                        
                     …… the UE may transmit Msg3 in advance according to                         
                            
                                
                                    T
                                    A
                                
                                
                                    f
                                    i
                                    n
                                    e
                                
                            
                        
                     received in Msg2); and 
receiving, from the base station, updated timing advance information resolving a timing advance wrap-around between the UE and the base station based at least in part on the base station detecting the msg3 communication (see ZTE, ¶ 0038: the base station may optionally transmit a fourth message Msg4 that includes the actual TS transmitted to the UE; ¶ 0031; ¶ 0040).

Regarding claim 2, ZTE discloses the method of claim 1, wherein the initial timing advance information indicates the initial timing advance to be used for the msg3 communication within a full symbol duration that is based at least in part on the subcarrier spacing, and wherein the updated timing advance information includes a non-negative integer value indicating a time to be added to the initial timing advance used for the msg3 communication based at least in part on the full symbol duration (see ZTE, ¶ 0040 and ¶ 0056).

Regarding claim 3, ZTE discloses the method of claim 1, wherein the base station detects the msg3 communication according to multiple timing hypotheses including an aligned timing hypothesis based at least in part on the initial timing advance and one or more additional timing hypotheses that are based at least in part on one or more possible values for the timing advance wrap-around between the UE and the base station (see ZTE, ¶ 0031 and ¶ 0039).

Regarding claim 5, ZTE discloses the method of claim 1, wherein the updated timing advance information is received in a physical downlink control channel or a physical downlink shared channel associated with a msg4 communication of the four-step RACH procedure (see ZTE, ¶ 0049).

Regarding claim 7, ZTE discloses the method of claim 1, wherein the updated timing advance information is received in a physical downlink control channel including downlink control information (DCI) triggering a retransmission of the msg3 communication (see ZTE, ¶ 0049 and ¶ 0056).

Regarding claim 8, ZTE discloses the method of claim 7, wherein the updated timing advance information is indicated by an entry in a time domain resource assignment table or a hybrid automatic repeat request process identifier field of the DCI triggering the retransmission of the msg3 communication (see ZTE, ¶ 0038).

Regarding claim 9, ZTE discloses the method of claim 1, wherein the initial timing advance information includes multiple timing advance commands and multiple resource allocations for the msg3 communication, wherein the msg3 communication is transmitted in multiple repetitions based at least in part on the multiple timing advance commands and the multiple resource allocations for the msg3 communication, and wherein the updated timing advance information is explicitly or implicitly indicated in a msg4 communication of the four-step RACH procedure based at least in part on the multiple repetitions of the msg3 communication (see ZTE, ¶ 0038; ¶ 0049 and ¶ 0050).

Regarding claim 11, ZTE discloses a method of wireless communication performed by a base station (see ZTE, Fig 3 and Fig 7), comprising: 
transmitting, to a user equipment (UE), initial timing advance information in a msg2 communication of a four-step random access channel (RACH) procedure based at least in part on a subcarrier spacing in a cell associated with the base station (see ZTE, Fig 3 and Fig 7; ¶ 0038: Msg2 can include                         
                            
                                
                                    T
                                    A
                                
                                
                                    f
                                    i
                                    n
                                    e
                                
                            
                        
                     that can be the residual time advance amount of                         
                            
                                
                                    T
                                    A
                                
                                
                                    r
                                    o
                                    u
                                    g
                                    h
                                
                            
                        
                     and can be determined by the base station using random access preamble received in Msg1; ¶ 0031: The traditional method of increasing the random access preamble and its CP length is greatly limited because the length of the random access preamble sequence is limited by the subcarrier spacing of the random access signal; ¶ 0037: UE and base station performing four-step random access);
 receiving, from the UE, a msg3 communication with an initial timing advance that is based at least in part on the initial timing advance information (see ZTE, Fig 7; ¶ 0038: the UE may transmit a third message Msg3 using physical uplink shared channel (PUSCH) scheduled by Msg2, where the Msg3 can include                         
                            
                                
                                    T
                                    A
                                
                                
                                    r
                                    o
                                    u
                                    g
                                    h
                                
                            
                        
                     …… the UE may transmit Msg3 in advance according to                         
                            
                                
                                    T
                                    A
                                
                                
                                    f
                                    i
                                    n
                                    e
                                
                            
                        
                     received in Msg2); and 
transmitting, to the UE, updated timing advance information resolving a timing advance wrap-around between the UE and the base station based at least in part on the base station detecting the msg3 communication (see ZTE, ¶ 0038: the base station may optionally transmit a fourth message Msg4 that includes the actual TS transmitted to the UE; ¶ 0031; ¶ 0040).

Regarding claim 12, ZTE discloses the method of claim 11, wherein the initial timing advance information indicates the initial timing advance to be used for the msg3 communication within a full symbol duration that is based at least in part on the subcarrier spacing, and wherein the updated timing advance information includes a non-negative integer value indicating a time to be added to the initial timing advance used for the msg3 communication based at least in part on the full symbol duration (see ZTE, ¶ 0040 and ¶ 0056).

Regarding claim 13, ZTE discloses the method of claim 11, further comprising: detecting the msg3 communication according to multiple timing hypotheses including an aligned timing hypothesis based at least in part on the initial timing advance and one or more additional timing hypotheses that are based at least in part on one or more possible values for the timing advance wrap-around between the UE and the base station (see ZTE, ¶ 0031 and ¶ 0039).

Regarding claim 15, ZTE discloses the method of claim 11, wherein the updated timing advance information is transmitted in a physical downlink control channel or a physical downlink shared channel associated with a msg4 communication of the four-step RACH procedure (see ZTE, ¶ 0049).

Regarding claim 17, ZTE discloses the method of claim 11, wherein the updated timing advance information is transmitted in a physical downlink control channel including downlink control information (DCI) triggering a retransmission of the msg3 communication (see ZTE, ¶ 0049 and ¶ 0056).

Regarding claim 18, ZTE discloses the method of claim 17, wherein the updated timing advance information is indicated by an entry in a time domain resource assignment table or a hybrid automatic repeat request process identifier field of the DCI triggering the retransmission of the msg3 communication (see ZTE, ¶ 0038).

Regarding claim 19, ZTE discloses the method of claim 11, wherein the initial timing advance information includes multiple timing advance commands and multiple resource allocations for the msg3 communication, wherein the msg3 communication is received in multiple repetitions based at least in part on the multiple timing advance commands and the multiple resource allocations for the msg3 communication, and wherein the updated timing advance information is explicitly or implicitly indicated in a msg4 communication of the four-step RACH procedure based at least in part on the multiple repetitions of the msg3 communication (see ZTE, ¶ 0038; ¶ 0049 and ¶ 0050).

Regarding claim 21, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 22, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 24, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 25, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 11. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 13. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 13.

Regarding claim 29, it is rejected for the same reasons as set forth in claim 17. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 17.

Regarding claim 30, it is rejected for the same reasons as set forth in claim 19. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of US Pub. 2018/0176958 to ISLAM et al. (hereafter Islam).

Regarding claim 4, ZTE discloses the method of claim 3, but does not explicitly disclose further comprising: transmitting, to the base station, a timing resolution reference signal prior to the msg3 communication, wherein the base station attempts to detect the msg3 communication according to the multiple timing hypotheses based at least in part on timing information determined from the timing resolution reference signal.
However, Islam discloses transmitting, to the base station, a timing resolution reference signal prior to the msg3 communication, wherein the base station attempts to detect the msg3 communication according to the multiple timing hypotheses based at least in part on timing information determined from the timing resolution reference signal (see Islam, ¶ 0125).
Thus, it would have been obvious to one of ordinary skill before effective filing date of the claimed invention to implement the above teaching as taught by Islam and incorporate it into the system of ZTE to improve RACH process (see Islam, ¶ 0006).

Regarding claim 14, it is rejected for the same reasons as set forth in claim 19. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Allowable Subject Matter
Claims 6, 10, 16, 20, 23, and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 9,301,323 to Zhao et al. discloses contention-free random access procedure in wireless networks.
US Pub. 2020/0187264 to Charbit et al. discloses resource configuration for MSGA in two-step RACH procedure in mobile communications.
US Pub. 2021/0045163 to Chai et al. discloses in the wireless communications system such as the LTE system or the 5G NR system, it takes four steps for UE to perform random access. In the first step of four-step random access, the UE sends a message 1 (Msg1), and Msg1 is a random access preamble. In the second step, a base station estimates a timing advance (Timing Advance, TA) of the UE by detecting the preamble, and delivers a TA value and grant information (random access response grant (random access response grant, RAR Grant)) of a message 3 (Msg3) to the UE through a RAR (that is, a message 2 (Msg2)). In the third step, the UE sends the message 3 (Msg3) on a corresponding resource based on the received grant information, and Msg3 carries an RRC connection request and a UE identifier. In the fourth step, the base station performs contention resolution by sending a message 4 (Msg4), and Msg4 carries the UE identifier in Msg3 sent in the third step.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464